Opinion by
Trexler, J.,
We think the learned trial judge correctly entered judgment for the defendant n. o. v. When the employee of the defendant crossed the street on which the boys were coasting, he was not required to anticipate that the *238sled upon which, the boys were would get beyond their control, and run into the rear of his wagon. There was space back of the wagon for the sled to pass, but the boy who was steering testified that he was unable to deflect his sled so as to escape the wagon. The rapid driving of the vehicle did not cause the injury. Had the wagon been driven at greater speed the boys would have passed unhurt. “Assuming that the driver when he arrived at the corner, could have seen the boys at a considerable distance up the hill coasting down toward him, was he obliged to anticipate the possibility of their steering their sled into his wagon?” Eastburn v. United States Exp. Co., 225 Pa. 33.
As was said by the learned trial judge, “We are of opinion that nothing which the driver of the wagon could have seen before coming to the street would indicate anything more to him than that boys were playing on Mill-vale street, or would require him to stop before coming to it or oblige him to anticipate the possibility of their running into his wagon.”
Judgment affirmed.